38 F.3d 1217NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
UNITED STATES of America, Plaintiff-Appellee,v.Danny Eugene GARRETT, Defendant-Appellant.
No. 94-5366.
United States Court of Appeals, Sixth Circuit.
Oct. 11, 1994.

1
Before:  JONES, SILER and GODBOLD,* Circuit Judges.

ORDER

2
Danny Eugene Garrett appeals his judgment of conviction entered on his plea of guilty to one count of being a felon in possession of a firearm in violation of 18 U.S.C. Secs. 922(g)(1) and 924(a)(2).  The district court sentenced Garrett to 180 months of imprisonment, five years of supervised release, and imposed a $50 special assessment.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
In this timely appeal, Garrett's counsel has filed a motion to withdraw her representation and a brief in compliance with  Anders v. California, 386 U.S. 738 (1967).  Garrett has not filed a response to his attorney's motion to withdraw.


4
Upon review, we conclude that the district court properly sentenced Garrett to 15 years of imprisonment pursuant to the provisions of the Armed Career Criminal Act.  See 18 U.S.C. Sec. 924(e)(1).  Garrett's argument that the district court improperly relied on one of his prior violent felony convictions because he was not notified that the conviction could be used for future sentence enhancement is insufficient to challenge that conviction's use under the Armed Career Criminal Act.   Custis v. United States, 114 S. Ct. 1732, 1736-38 (1994).  We have further examined the record in this case, including the transcripts of Garrett's plea and sentencing, and conclude that no reversible error is apparent from the record.


5
Accordingly, we grant counsel's motion to withdraw and affirm the district court's judgment.  Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable John C. Godbold, Circuit Judge, United States Court of Appeals for the Eleventh Circuit, sitting by designation